Citation Nr: 1623531	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  10-05 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, alternatively diagnosed as fibromyalgia.

2.  Entitlement to service connection for a lumbar spine disability, alternatively diagnosed as fibromyalgia.

3.  Entitlement to service connection for a right foot disability, alternatively diagnosed as fibromyalgia.

4.  Entitlement to service connection for a left shoulder disability, alternatively diagnosed as fibromyalgia.

5.  Entitlement to service connection for a gastrointestinal disability, including diverticulitis, gastroesophageal reflux disease (GERD), and food allergies.

6.  Entitlement to service connection for an acquired psychiatric disability, including depression, anxiety, and adjustment disorder.


REPRESENTATION

The Veteran is represented by:  Michigan Veterans Affairs Agency


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1999 to April 2002. 

These matters come before the Board of Veterans' Affairs (Board) on appeal from a September 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  These claims were before the Board in October 2014, February 2015, and October 2015.  After the issuance of a January 2016 supplemental statement of the case, the appeals have been remitted to the Board for further appellate review.

The issues of entitlement to service connection for a cervical spine disability, a lumbar spine disability, a left shoulder disability, and a right foot disability, each alternatively diagnosed as fibromyalgia, as well as entitlement to service connection for an acquired psychiatric disability, will be addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's food allergy pre-existed his active duty and was not aggravated beyond its natural course therein.

2.  A current gastrointestinal disability, including diverticulitis and GERD, was not present during the Veteran's active duty, or for many years thereafter, nor is it the result of any incident occurring during his active service


CONCLUSION OF LAW

A gastrointestinal disability, including diverticulitis, GERD, and a food allergy, was not incurred in or due to his active duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA's duty to notify was satisfied by a February 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The AOJ has obtained the Veteran's service treatment records, VA and private treatment records, and documentation associated with the Veteran's application for disability benefits from the Social Security Administration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, there was no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided a VA examination in June 2015, and a supplemental opinion was obtained in December 2015.  Considered together, the VA examiner reviewed the Veteran's electronic claims file and administered a thorough clinical evaluation, which addressed the salient issues presented by the Veteran's claim at issue here.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board also notes that actions requested in the prior remands have been undertaken.  Specifically, the AOJ obtained the Veteran's VA treatment records, including those from the Detroit, Michigan VA Medical Center; obtained the documentation associated with the Veteran's application for disability benefits from the Social Security Administration; and provided the Veteran with a VA examination that included an assessment of the etiological relationship between a current gastrointestinal disability and his active duty.  While the file was not sent to the Veteran's representative for preparation of additional argument, the representative received copies of the Board decision and Supplemental Statement of the Case.  The representative was on notice that action had been taken on the case and had opportunity to present supplemental argument.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board will now address the merits of the Veteran's claim.

Continuity of Symptomatology

The Veteran essentially asserts that a current gastrointestinal disability, including diverticulitis and GERD, has existed continually since his active duty.  Thus, the Veteran is claiming entitlement to service connection for such a disability based on a continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  However, service connection based on a continuity of symptomatology is not available for the Veteran's claimed gastrointestinal disabilities.  38 C.F.R. §§ 3.307, 3.309 (2015); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board will, however, consider the Veteran's assertions as to a continuity of symptomatology in addressing service connection on a direct basis.

Aggravation of a Pre-Existing Disability

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a pre-existing condition.  38 C.F.R. §§ 3.304(b)(1).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111 for disabilities not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.

The Veteran's January 1999 enlistment examination did not note any gastrointestinal disabilities; however, during this examination, the Veteran reported that he experienced a food allergy (shellfish and spinach).  No clinical tests were administered to ascertain the presence of a food allergy.  Consequently, the Board finds that the Veteran's food allergy was not noted in January 1999 enlistment examination beyond the history he provided.  Thus, an analysis of the presumption of aggravation under 38 U.S.C.A. § 1153 is not required; instead, the Board must analyze the Veteran's claim by way of the presumption of soundness under 38 U.S.C.A. § 1111.

In determining whether a condition pre-existed service, the Board has considered both medical and lay evidence of record.  That is, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition was considered in accordance with VA regulation.  38 C.F.R. § 3.304(b).

As discussed above, the Veteran reported upon enlistment that he experienced a food allergy.  Additionally, after reviewing the evidence of record, a June 2015 VA examiner opined that the Veteran's food allergy pre-existed his active duty.  

In light of the above evidence, the Board finds there is clear and unmistakable evidence that a food allergy pre-existed service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  But, rebutting the presumption of soundness is a two-part analysis.  The Veteran's food allergy, having been shown by clear and unmistakable evidence to pre-exist service, must now be given consideration as to whether clear and unmistakable evidence exists to show that this food allergy was not aggravated during service, to fully rebut the presumption of soundness.  Id.  The Board will address whether there is clear and unmistakable evidence that the Veteran's pre-existing food allergy was not aggravated beyond its natural course as part of the direct service connection analysis below.

Direct Service Connection

Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he developed a current gastrointestinal disability, including diverticulitis and GERD, during his active service and/or that a pre-existing food allergy was aggravated beyond its natural course during his active duty.

During the June 2015 VA examination, with respect to diverticulitis, the Veteran reported that he experienced abdominal pain in 2004.  He said he went to a hospital and, after investigation, a diagnosis of diverticulitis was provided.  He was treated with antibiotics and pain pills.  Since then, the Veteran denied receiving any treatment for or experiencing symptoms of diverticulitis.  Ultimately, the examiner rendered a diagnosis of an episode of diverticulitis, treated and resolved.  

The evidence of record does not otherwise establish that the Veteran experienced diverticulitis at the time he submitted the claim at issue here, or that he developed diverticulitis during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although the Veteran had a history of diverticulitis, the Board finds that the evidence does not establish a current diagnosis of such.  Consequently, to the extent that the Veteran's service connection claim involves diverticulitis, it is denied.

The Board notes that the Veteran has been diagnosed during the course of the appeal with GERD and a food allergy.  Accordingly, the first criterion for establishing service connection has been met with respect to these disabilities.  The question becomes whether GERD is etiologically related to his active duty, or, as discussed above, whether there is clear and unmistakable evidence that a pre-existing food allergy was not aggravated beyond its natural course.  The evidence of record includes only one probative opinion wherein these questions are addressed.

Pursuant to his claim, the Veteran was provided a VA examination June 2015, and a supplemental opinion was obtained from the same examiner in December 2015.

A June 2015 VA examination conducted resulted in a diagnosis of GERD.  After reviewing the evidence of record, administering a clinical evaluation, and discussing the Veteran's treatment history and the alleged onset and course of his GERD, the examiner opined that it was less likely as not (less than 50 percent probability) that the Veteran's diagnosed GERD had its causal origins in service, to include complaints of adverse foot reactions.  In support of this opinion, the examiner provided the following explanation:

After reviewing history, physical exam[ination], [electronic]-folder on [the Veterans Benefit Management System (VBMS)], VA treatment records and medical textbook[,] [the Veteran] was diagnosed with GERD in 2009[,] many years after [he] was released from active service.  In [the] provided [electronic]-folder on VBMS I could not locate any documented evidence of insident [sic] of adverse food reaction or chronic condition of GERD or its treatment during service or in civilian records immediately after leaving service.  Food allergy is pathophysiologically and etiologically different condition than GERD.  [The Veteran] mentioned that he is allergic to shrimp[,] which is [a] pre service condition.

Further, regarding the Veteran's pre-existing food allergy, the examiner opined that it clearly and unmistakably existed prior to the Veteran's active duty and was not aggravated beyond its natural progression by an in-service event, injury, or illness.  In support of this opinion, the examiner provided the following rationale:

I could not locate any documented evidence of insident [sic] of adverse food reaction while in service.  There is no evidence of permanent aggravation beyond [a] natural course of pre service food allergy due to service.

The Veteran believes that a current gastrointestinal disability is related to his active duty and/or that a pre-existing food allergy was aggravated beyond it natural course.  However, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such opinions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the presence of diverticulitis, the etiology of a gastrointestinal disability, and the aggravation of food allergies are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinions as to the diagnosis of diverticulitis, etiology of a current gastrointestinal disability, and the aggravation of a food allergy are not competent evidence.  Moreover, whether the symptoms the Veteran experienced during his active duty or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's opinions regarding the diagnosis of diverticulitis, the etiology of his current GERD, and the aggravation of a food allergy is not competent evidence.  The Board finds the June 2015 VA examiner's opinion to be more probative than the Veteran's lay assertions.

The Veteran's service treatment records do not demonstrate that he complained of or was treated for a food allergy or a reaction to food.  A March 2002 report of medical history shows that the Veteran endorsed then having, or at some previous point having an adverse reaction to food; no distinction as to which was made in the report.  The examiner expounded on this by indicating that the Veteran had an "allergy to shrimp - anaphylactic."  The examiner did not indicate that the Veteran experienced an adverse food reaction during his active duty.  Further, a contemporaneous medical examination revealed nothing abnormal with respect to a food allergy or a reaction to food.  The examiner reiterated that the Veteran had an "allergy to shrimp - anaphylactic," but provided no additional details.

The Board finds that it is reasonable to assume that, if the Veteran's food allergy would cause an anaphylactic reaction, and he had such a reaction during his active duty, there would be documentation of such among his service treatment records.  Viewing this finding in conjunction with the absence of service treatment records showing complaints of or treatment for a food allergy/adverse reaction to food, the Veteran's statement to the June 2015 examiner that he did not remember any food allergy while in-service, and the June 2015 VA examiner's opinion, the Board finds that there is clear and unmistakable evidence that the Veteran's pre-existing food allergy was not aggravated beyond its natural course during his active duty.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  As such, the Board finds that the presumption of soundness has been rebutted and, thus, the Veteran is not entitled to service-connected benefits to the extent this claim involved the aggravation of a pre-existing food allergy.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The only etiological opinion of record regarding GERD is that of the June 2015 VA examiner, which is negative to the Veteran's claim.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for a gastrointestinal disability, including diverticulitis and GERD, is not warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a gastrointestinal disability, including diverticulitis, GERD, and a food allergy, is denied.


REMAND

Cervical Spine, Lumbar Spine, Right Foot, and Left Shoulder

Pursuant to the February 2015 Board remand, the Veteran was provided several VA examinations in June 2015 that addressed the etiological relationship between any found cervical spine, lumbar spine, right foot, and/or left shoulder disability and his active duty.  The VA examiner's opinions were negative to the claims, and each was predicated on a gap in time between the Veteran's discharge from active service and the first post-service diagnoses; on a lack of in-service documentation of an associated "serious injury"; and a lack of documentation of a chronic condition during or after the Veteran's active duty.  Although the Veteran endorsed symptoms during his March 2002 discharge examination, the examiner opined that it is less likely as not (less than 50 percent probability) that the Veteran's current cervical spine, lumbar spine, right foot, and left shoulder disabilities had their casual origins in service. 

In the February 2015 remand, the Board also directed the AOJ to obtain an opinion as to whether the Veteran's current fibromyalgia was incurred in or due to his active duty, to include consideration of the Veteran's March 2002 complaints.  Although the Veteran underwent a VA examination concerning his fibromyalgia, and the examiner rendered a diagnosis of fibromyalgia, the examiner did not render an etiological opinion.  As such, in October 2015, the Board again remanded the Veteran's claims in order to obtain a supplemental opinion.

In December 2015, the same VA examiner reviewed the relevant evidence of record and, ultimately, provided a negative etiological opinion.  After discussing that the typical requirements for rendering a diagnosis of fibromyalgia had not been met in March 2002, the examiner opined as follows:

[The Veteran's] complaints of swollen joints at service separation in March 2002 was that of acute shoulder and back pain which is very vague and generalised [sic] symptom for many musculoskeletal conditions and not consistent with fibromyalgia as there were no other characteristic diagnostic criteria for fibromyalgia [sic] were present [sic]. 

Based on the above, the same VA examiner has rendered negative etiological opinions that (1) the Veteran did not have fibromyalgia in March 2002 at his service discharge examination, in part, because his symptoms could be manifestations of many musculoskeletal conditions; but (2) the Veteran did not have any musculoskeletal conditions, such as a cervical spine, lumbar spine, right foot, and/or left shoulder disability, upon discharge in March 2002.  The Board finds that these opinions are contradictory and irreconcilable and, thus, are inadequate for purposes of adjudicating the Veteran's claims.

Consequently, the Board finds that a remand is required in order to obtain an opinion from a VA examiner other than the June 2015 examiner (who also rendered the December 2015 supplemental opinion).

Acquired Psychiatric Disability

In the February 2015 remand, the Board directed the AOJ to provide the Veteran with a VA examination in order to ascertain the nature of any current psychiatric disability and whether each was etiologically related to his active duty.  The Board specifically requested that the VA examiner consider and discuss whether the Veteran's reported in-service sleep and speech difficulties and/or behavioral aberrations were the prodromal manifestations of a current acquired psychiatric disability.  Further, prior to providing the Veteran this VA examination, the Board directed the AOJ to associate with the electronic claims file the Veteran's service personnel records.

The Veteran was provided a VA examination in June 2015.  The examiner stated that the Veteran's claims file was not reviewed, but that his military service treatment records, DD 214, and VA treatment records were reviewed.  The examiner did not indicate that the Veteran's service personnel records were reviewed.  Ultimately, the examiner provided a diagnosis of bipolar disorder I, with hypomania, and a negative etiological opinion.  In support of this opinion, the examiner provided the following rationale:

The Veteran's symptoms of anxiety and depression does [sic] not have causal origins in active duty.  [The] Veteran was not treated in military for mental illness.  Trouble sleeping mentioned in the Medical History of Discharge from service is not enough symptoms to diagnose Bipolar Disorder while in the military.

[The] Veteran has Cannabis Use Disorder which began prior to military.  [The] Veteran has continued to use since age 13.  It is not aggravated by military service.  Cannabis Use Disorder has followed its natural course of this condition.  He first start[ed] using Marijuanna [sic] at age 13.  Cannabis Use Disorder is not manifestation of another acquired psychiatric condition.

Discharge from military Report of Medical History 4/13/200202 [sic] Trouble sleeping, drug use[.]

No symptoms of mood instability or psychiatric treatment in the military.  Bipolar Disorder is current with mood instability, pressured speech and sleep problems.  Sleep problems as per Discharge from military Report of Medical History is not enough symptoms to diagnose Bipolar Disorder.

In July 2015, the AOJ associated the Veteran's service personnel records with the electronic claims file.

Based on the above, the Board finds that the AOJ did not substantially comply with the February 2015 remand directives.  Specifically, the AOJ did not associate the Veteran's service personnel records with the electronic claims file until after the June 2015 VA examination.  Thus, these records were not available to the June 2015 VA examiner for review.  Additionally, in the February 2015 remand, the Board specifically directed the examiner to consider the Veteran's in-service behavioral aberrations.  The examiner did not reference or discuss any such behavioral aberrations.  Finally, the examiner's negative etiological opinion was based, in part, on finding sufficient symptoms were not present during the Veteran's active duty to diagnose an acquired psychiatric disability.  However, the salient issue is whether any of the Veteran's in-service symptoms were the prodromal manifestations of a current acquired psychiatric disability.  

For these reasons, the Board finds that the June 2015 VA examination is not adequate and, thus, a remand is required in order to provide the Veteran another examination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must obtain supplemental opinions from a VA examiner other than the June 2015 VA examiner.  The Veteran's electronic claims file must be made available to and contemporaneously reviewed by the new VA examiner.  If, and only if, after review of the electronic claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.  Thereafter, the examiner must address the following:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's fibromyalgia was incurred in or due to his active duty?

(b)  Is it at least as likely as not (50 percent probability or greater) that any current cervical spine, lumbar spine, right foot, and/or left shoulder disability was incurred in or due to his active duty?

In addressing these questions, the examiner must specifically consider and discuss the Veteran's service treatment records, as well as the symptoms reported by the Veteran during the March 2002 separation examination.  Further, the examiner must consider and discuss the Veteran's reports of lay observable symptoms during and since his active duty.  A complete rationale must be provided for any rendered opinion.

2.  The AOJ must schedule the Veteran for a VA examination to assess the nature and etiology of current psychiatric disability.  The Veteran's electronic claims file must be made available to, and reviewed by the examiner.  Upon review of the record, and after examination of the Veteran, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disability had its onset in, or is otherwise related to his period active duty.  In so doing, the examiner must consider and discuss the Veteran's sleep difficulties, speech difficulties, any behavioral aberrations, and the Veteran's assertions.  Further, the examiner must specifically consider and discuss the Veteran's reduction in rank, the circumstances giving rise to his discharge, and substance use.

A complete rationale must be provided for any rendered opinion.

3.  After the above actions have been completed, the AOJ must re-adjudicate the Veteran's claims.  If any of the claims remain denied, the AOJ must issue the Veteran and his representative a supplemental statement of the case.  Thereafter, the AOJ must afford them an appropriate period of time within which to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


